DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ni et al., hereinafter referred to as Ni (US 2014/0050455 A1 – already of record) in view of Lev-Ran et al., hereinafter referred to as LevRan (US20040145658A1) in further view of Lin (US 2004/0252194 A1 – already of record). 

As per claim 11, Ni discloses an information processing method (Ni: Abstract.) comprising:
receiving an input of a video captured by a first image capturing device (Ni: Fig. 1 & Para. [0034] disclose video surveillance system 100 receiving video input via multiple components for example, video capturing and analyzing units 110 [i.e., includes a first image capturing device] capturing video and multiple video content analysis unit 140 receiving the video input from the respective imaging device 110.); 
receiving an input of a video captured by a second image capturing device (Ni: Fig. 1 & Para. [0034] disclose video capturing and analyzing units 110 [i.e., includes a second image capturing device] capturing video and multiple video content analysis unit 140 receiving the video input from the respective imaging device 110.); 
(i.e., Obj. ID: 123) and a second moving object (i.e., Obj. ID: 126) that are simultaneously captured in the video captured by the first image capturing device (Ni: Figs. 1, 3B & Paras. [0064]-[0065] disclose for example, video surveillance system 100 detecting a first and second moving object (e.g., object ID’s of humans 123 and 126) by using camera No. 1 [i.e., the first image capturing device] which simultaneously captures the video of the respective objects, which are boxed.), 
extracting features of the one or more first moving objects (Ni: Figs. 1, 3B & Paras. [0064]-[0065] disclose the multiple camera video surveillance system 100 may extract object information, such as an object ID [i.e., claimed feature].); 
detecting the one or more first moving objects (i.e., Obj. ID: 123) in the video captured by the second image capturing device (i.e., camera No. 2) according to the features of the one or more first moving objects (Ni: Figs. 4B, 7 & Para. [0072] disclose multiple cameras including camera No. 2 [i.e., the second image capturing device] detecting the first moving object 123 by tracking the object’s ID.); and 
outputting an information for detecting the second moving object (i.e., Obj. ID: 126) in (i.e., camera No. 12) (Ni: Fig. 7 & Para. [0092] disclose outputting an information, such as the time when the second moving object is captured and detected by a third imaging device.).
However Ni does not explicitly disclose “… wherein a number of the one or more first moving objects detected changes based on whether a moving means exists between the first image capturing device and the second image capturing device … outputting an information for detecting the second moving object in the video captured by the second imaging device in response to detecting the one or more first moving objects in the video captured by the second image capturing device.”
Further, Lev-Ran is in the same field of endeavor and teaches wherein a number of the one or more first moving objects detected changes based on whether a moving means exists between the first image capturing device and the second image capturing device (Lev-Ran: Paras. [0015], [0016], [0023], [0052] disclose the concept of counting the number of people between cameras during elevator openings.).

However Ni-LevRan do not explicitly disclose “… outputting an information for detecting the second moving object in the video captured by the second imaging device in response to detecting the one or more first moving objects in the video captured by the second image capturing device …”.  
Furthermore, Lin is in the same field of endeavor and teaches outputting an information for detecting the second moving object in the video captured by the second imaging device in response to detecting the one or more first moving objects in the video captured by the second image capturing device (Lin: Fig. 3 & Para. [0021] discloses the concept of each video camera C1-Cn outputs a view on an interactive terminal. Figs. 1-2C, Claim 8 & Paras. [0039], [0042] disclose the concept of objects traversing a surveillance environment through different zones with each zone covered by a respective camera and by using observed durations of prior traversals of other objects [i.e., claimed in response to detecting the first moving object] appearing in a zone [i.e., a zone of claimed second image capturing device] predicts using probability, a likelihood of a new object [i.e., claimed second moving object] appearing in the respective zone. If the new object appears, the information that is output will be the new object.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ni-LevRan and Lin before him or her, to modify the camera monitoring system of Ni-LevRan to include the in response to detecting the first moving object feature as described in Lin. The motivation for doing so would have been to improve object monitoring by providing additional probabilistic techniques that facilitate the tracking objects.

	As per claim 12, Ni-LevRan-Lin disclose the information processing method according to claim 11, further comprising: extracting a feature of the second moving object (Ni: Figs. 1, 3B & Paras. [0064]-[0065] disclose the multiple camera video surveillance system 100 may extract object information, such as an object ID [i.e., claimed feature] of the second moving object 126.).  

	As per claim 13, Ni-LevRan-Lin disclose the information processing method according to claim 11, further comprising: detecting the one or more first moving objects  in the video captured by the second image capturing device by matching between the features  of the one or more first moving objects  and a feature of an object in the video captured by the second image capturing device (Ni: Paras. [0064], [0071]-[0072] disclose the objects ID’s including the objects are matched with other objects traversing in the video captured by the respective camera in order to detect the specific object by analyzing each object using the multiple video content analysis unit 140.). 
	
As per claim 14, Ni-LevRan-Lin disclose the information processing method according to claim 11, further comprising: detecting the one or more first moving objects  in the video captured by the second image capturing device by selecting an object having a largest similarity with respect to the one or more first moving objects (Ni: Paras. [0039], [0064], [0071]-[0072] disclose the objects ID’s including the objects are matched with other objects traversing in the video captured by the respective camera by using the multiple video content analysis unit 140, which selects an object having the highest correspondence score in order to detect the specific object or the first moving object.).  

	As per claim 15, Ni discloses an information processing system (Ni: Fig. 1, 100.) comprising 
a storage configured to store a program (Ni: Fig. 1 & Paras. [0010], [0038] disclose using an interactive platform 150, which inherently stores a program.); and 
one or more processors, wherein the one or more processors are configured to execute the program to perform (Ni: Fig. 1 & Paras. [0010], [0038] disclose using an interactive platform 150, which inherently includes processors to execute the program.): 
receiving an input of a video captured by a first image capturing device (Ni: Fig. 1 & Para. [0034] disclose video surveillance system 100 receiving video input via multiple components for example, video capturing and analyzing units 110 [i.e., includes a first image capturing device] capturing video and multiple video content analysis unit 140 receiving the video input from the respective imaging device 110.); 
receiving an input of a video captured by a second image capturing device (Ni: Fig. 1 & Para. [0034] disclose video capturing and analyzing units 110 [i.e., includes a second image capturing device] capturing video and multiple video content analysis unit 140 receiving the video input from the respective imaging device 110.);  
detecting one or more first moving objects (i.e., Obj. ID: 123) and a second moving object (i.e., Obj. ID: 126) that are simultaneously captured in the video captured by the first image capturing device (Ni: Figs. 1, 3B & Paras. [0064]-[0065] disclose for example, video surveillance system 100 detecting a first and second moving object (e.g., object ID’s of humans 123 and 126) by using camera No. 1 [i.e., the first image capturing device] which simultaneously captures the video of the respective objects, which are boxed.), 
extracting features of the one or more first moving objects (Ni: Figs. 1, 3B & Paras. [0064]-[0065] disclose the multiple camera video surveillance system 100 may extract object information, such as an object ID [i.e., claimed feature].); 
detecting the one or more first moving objects (i.e., Obj. ID: 123) in the video captured by the second image capturing device (i.e., camera No. 2) according to the features of the one or more first moving objects (Ni: Figs. 4B, 7 & Para. [0072] disclose multiple cameras including camera No. 2 [i.e., the second image capturing device] detecting the first moving object 123 by tracking the object’s ID.); and 
outputting an information for detecting the second moving object (i.e., Obj. ID: 126) in (i.e., camera No. 12) (Ni: Fig. 7 & Para. [0092] disclose outputting an information, such as the time when the second moving object is captured and detected by a third imaging device.).
However Ni does not explicitly disclose “… wherein a number of the one or more first moving objects detected changes based on whether a moving means exists between the first image capturing device and the second image capturing device … outputting an information for detecting the second moving object in the video captured by the second imaging device in response to detecting the first moving object in the video captured by the second image capturing device.”
Further, Lev-Ran is in the same field of endeavor and teaches wherein a number of the one or more first moving objects detected changes based on whether a moving means exists between the first image capturing device and the second image capturing device (Lev-Ran: Paras. [0015], [0016], [0023], [0052] disclose the concept of counting the number of people between cameras during elevator openings.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ni and LevRan before him or her, to modify the camera monitoring system of Ni to include the number of detected object changes between imaging devices feature as described in LevRan. The motivation for doing so would have been to improve monitoring efficiency by reducing computational analysis to identify and locate moving figures within the area of interest.
However Ni-LevRan do not explicitly disclose “… outputting an information for detecting the second moving object in the video captured by the second imaging device in response to detecting the one or more first moving objects in the video captured by the second image capturing device …”.  
Furthermore, Lin is in the same field of endeavor and teaches outputting an information for detecting the second moving object in the video captured by the second imaging device in response to detecting the one or more first moving objects in the video captured by the second image capturing device (Lin: Fig. 3 & Para. [0021] discloses the concept of each video camera C1-Cn outputs a view on an interactive terminal. Figs. 1-2C, Claim 8 & Paras. [0039], [0042] disclose the concept of objects traversing a surveillance environment through different zones with each zone covered by a respective camera and by using observed durations of prior traversals of other objects [i.e., claimed in response to detecting the first moving object] appearing in a zone [i.e., a zone of claimed second image capturing device] predicts using probability, a likelihood of a new object [i.e., claimed second moving object] appearing in the respective zone. If the new object appears, the information that is output will be the new object.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Ni-LevRan and Lin before him or her, to modify the camera monitoring system of Ni-LevRan to include the in response to detecting the first moving object feature as described in Lin. The motivation for doing so would have been to improve object monitoring by providing additional probabilistic techniques that facilitate the tracking objects.

	As per claim 16, Ni-LevRan-Lin disclose the information processing system according to claim 15, wherein the one or more processors are further configured to execute the program to perform: extracting a feature of the second moving object (Ni: Figs. 1, 3B & Paras. [0064]-[0065] disclose the multiple camera video surveillance system 100 may extract object information, such as an object ID [i.e., claimed feature] of the second moving object 126.).  

	As per claim 17, Ni-LevRan-Lin disclose the information processing system according to claim 15, wherein the one or more processors are further configured to execute the program to perform: detecting the one or more first moving objects  in the video captured by the second image capturing device by matching between the features  of the one or more first moving objects  and a feature of an object in the video captured by the second image capturing device (Ni: Paras. [0064], [0071]-[0072] disclose the objects ID’s including the objects are matched with other objects traversing in the video captured by the respective camera in order to detect the specific object by analyzing each object using the multiple video content analysis unit 140.).  

	As per claim 18, Ni-LevRan-Lin disclose the information processing system according to claim 15, wherein the one or more processors are further configured to execute the program to perform: detecting the one or more first moving objects  in the video captured by the second image capturing device by selecting an object having a largest similarity with respect to the one or more first moving objects (Ni: Paras. [0039], [0064], [0071]-[0072] disclose the objects ID’s including the objects are matched with other objects traversing in the video captured by the respective camera by using the multiple video content analysis unit 140, which selects an object having the highest correspondence score in order to detect the specific object or the first moving object.).  

As per claims 19-22, the claims recites analogous limitations to claims 11-18 above, and
is/are therefore rejected on the same premise.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 10-22-2021